Exhibit 10.88

 

THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT FOR SIENNA BAY

 

            This Third Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of November 12, 2009 between CCIP/3 SANDPIPER, LLC, a
Delaware limited liability company ("Seller") and DT GROUP DEVELOPMENT, INC., a
California Corporation (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of August 14, 2009, as amended by that certain First
Amendment to Purchase and Sale Contract for Sienna Bay dated as of October 8,
2009 and that certain Second Amendment to Purchase and Sale Contract for Sienna
Bay dated as of November 10, 2009, with respect to the sale of certain property
described therein (the “Contract”); and

            WHEREAS, Seller and Purchaser desire to amend certain provisions of
the Contract as hereinafter set forth.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Adjournment of Closing Date. Seller and Purchaser hereby agree that the
Closing Date is adjourned to December 14, 2009.

3.      Additional Deposits.  (a)    The definition of “Non-refundable Deposit”
set forth on Schedule 1 of the Contract is hereby modified to mean “a portion of
the Deposit equal to $392,000”.

                        (b)  Paragraph 5 of the First Amendment to Purchase and
Sale Contract for Sienna Bay is hereby deleted.  The parties have agreed as
follows: on or prior to November 20, 2009 Purchaser shall deliver to the Escrow
Agent an additional deposit of $250,000 (the “Adjournment Deposit”).  The
Adjournment Deposit shall be added to and become part of the Non-refundable
Deposit upon the Lender’s approval of the Loan Assumption and Release (i.e.,
upon the Lender’s approval of the Loan Assumption and Release, the
Non-refundable Deposit shall equal $642,000). 

4.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Contract are hereby
ratified and confirmed and shall continue in full force and effect.


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

CCIP/3 SANDPIPER, LLC, a Delaware limited liability company

 

By:    CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, LP, a Delaware limited
partnership, its member

 

By:    CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

Purchaser:

DT GROUP DEVELOPMENT, INC, a California corporation

 

By:  /s/Dan Markel
Name:  Dan Markel
Title:  President & CEO

 

 